This suit was by appellee plaintiff to recover of appellant the sum of $2,000 upon a beneficiary certificate issued by it on the 1st day of July, 1915.
Appellant, among other things, pleaded that the dues matured on the 1st day of October, 1919, and were required to be paid on or before the 1st day of October, 1919, but were not paid until the 14th day of November, 1919, and by reason thereof he stood suspended as a member after November 1, 1919, and his certificate of membership became void.
In order to be reinstated he was required to comply with the conditions prescribed, which he did not do, in that he did not deliver to the clerk of his camp any statement and warranty signed by himself and witnesses that he was then in good health; that he was not, on November 14, 1919, in good health within the terms of said policy contract, nor at any time theretofore, but for a long time previous thereto and continuously thereafter, up to the time of his death, was suffering from the disease of diabetes, or some other disease or malady from which he died.
The case was tried by a jury, upon whose findings the judgment was rendered.
The issues in this case are very simple and are embraced in the court's charge and the answers of the jury, as follows:
"Question No. 1. Did Adam F. Joseph sign and send to the Sovereign Camp a written statement on November 14, 1919, that he was then in good health and was not then addicted to the excessive use of intoxicants or narcotics. Answer this question `Yes' or `No.'
"Question No. 2. Did Adam F. Joseph have diabetes on November 14, 1919. Answer this question `Yes' or `No.'
"To the first question the jury answered, `Yes,' and to the second question the jury answered, `No.'"
This is purely a fact case.
We have carefully read all the testimony, and, while it is not as satisfactory as we should like, yet there is testimony pro and con and sufficient to support the findings, and hence we do not feel at liberty to disturb them.
The assignments, therefore, are overruled, and the judgment is affirmed. *Page 446